                                              Case 2:19-cv-00041-RFB-NJK Document 51 Filed 12/02/20 Page 1 of 2




                                             MARGARET A. MCLETCHIE, Nevada Bar No. 10931
                                         1
                                             ALINA M. SHELL, Nevada Bar No. 11711
                                         2   LEO S. WOLPERT, Nevada Bar No. 12658
                                             MCLETCHIE LAW
                                         3   701 East Bridger Ave., Suite 520
                                             Las Vegas, Nevada 89101
                                         4
                                             Telephone: (702) 728-5300
                                         5   Facsimile: (702) 425-8220
                                             Email: maggie@nvlitigation.com
                                         6   Attorneys for Plaintiff Bryan Holtzclaw
                                         7
                                                                          UNITED STATES DISTRICT COURT
                                         8
                                                                              DISTRICT OF NEVADA
                                         9
                                        10
                                             BRYAN HOLTZCLAW,                                 Case No.: 2:19-cv-00041-RFB-NJK
                                        11
                                                             Plaintiff,                        STIPULATION AND ORDER TO
                                        12                                                     EXTEND BRIEFING SCHEDULE
                                        13   vs.                                               (ECF No. 45)
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                                                                               (FIRST REQUEST)
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14   ADAM LAXALT, et al.,
       ATTORNEYS AT LAW




                                        15                    Defendants.
                                        16
                                        17            Plaintiff Bryan Holtzclaw and Defendants Romeo Aranas, Gregory Bryan, James
                                        18   Dzurenda, Monique Hubbard-Pickett, Adam Laxalt, Brian Sandoval, Georges-Pele Taino
                                        19   and Brian Williams, (“Defendants”) by and through their respective counsel, hereby stipulate
                                        20   and request that this Court extend the deadlines in briefing schedule (ECF No. 45) by an
                                        21   additional fourteen (14) days, extending the following deadlines:
                                        22            •      Plaintiff Bryan Holtzclaw’s Brief from November 19, 2020 to December 3,
                                        23   2020;
                                        24            •      Defendants’ Response from December 4, 2020 to December 18, 2020; and
                                        25            •      Plaintiff Bryan Holtzclaw’s Reply from December 11, 2020 to December
                                        26   28, 2020.
                                        27            This is the first request for an extension of time for briefing scheduling. This
                                        28   Request for an extension of time is not sought for any improper purpose or other purpose of


                                                                                          1
                                              Case 2:19-cv-00041-RFB-NJK Document 51 Filed 12/02/20 Page 2 of 2




                                         1   delay. This request for a brief extension of time is necessary because of competing
                                         2   obligations in other matters. Specifically, counsel has been obligated to take a deposition on
                                         3   November 19, 2020 of a named defendant in a civil rights matter; discovery in that matter is
                                         4   scheduled to close on December 18, 2020, and November 19, 2020 was the only date the
                                         5   defendant and his counsel were available prior to the close of discovery. Additionally,
                                         6   Plaintiff’s counsel has been appointed as Monitors for the Consent Decree entered in In re:
                                         7   HCV Prison Litigation, Case No. 3:19-cv-0577-MMDCLB, and is working to obtain
                                         8   replacement pro bono counsel. Thus, this brief extension of time is necessary to ensure that
                                         9   Plaintiff’s interests are adequately represented in this matter. Absent exigent circumstances,
                                        10   Plaintiff will not seek any additional extensions of time related to the instant briefing.
                                        11            IT IS SO STIPULATED.
                                        12
                                             DATED this 19th day of November, 2020.             DATED this 19th day of November, 2020.
                                        13
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                             MCLETCHIE LAW                                      ATTORNEY GENERAL’S OFFICE
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                        15
                                             /s/ Alina M. Shell                                  /s/ Douglas R. Rands
                                        16   Margaret A. McLetchie, NBN 10931                    Aaron D. Ford, Nevada Attorney General
                                             Alina M. Shell, NBN 11711                           Douglas R. Rands, Nevada Bar No. 3572
                                        17   701 E. Bridger Ave., Suite 520                      100 N. Carson Street
                                        18   Las Vegas, NV 89101                                 Carson City, Nevada 89701-4717
                                             Attorneys of Plaintiff Bryan Holtzclaw              Attorneys for Defendants
                                        19
                                        20                                             ORDER

                                        21                                            IT IS SO ORDERED.
                                        22                                                           IT IS SO ORDERED:
                                        23
                                        24                                                     __________________________
                                                                                      HONORABLE JUDGE NANCY J. KOPPE
                                                                                               RICHARDCOURT
                                                                                      U.S. MAGISTRATE     F. BOULWARE,
                                                                                                                  JUDGE II
                                        25
                                                                                               United States District Judge
                                        26
                                                                                      DATED:
                                        27                                                       DATED this 2nd day of December, 2020.

                                        28


                                                                                            2
